Filed 5/27/15 P. v. Campos CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141409
v.
CARLOS SOTO CAMPOS,                                                  (Humboldt County
                                                                     Super. Ct. No. CR1304707)
         Defendant and Appellant.


         Defendant Carlos Soto Campos pleaded guilty to a felony count of accessory after
the fact1 after the trial court denied his motion to suppress evidence obtained during a
warrantless search of his home. On appeal, he challenges the suppression ruling on the
grounds that the evidence was obtained by a police officer who improperly went onto his
porch and subsequently searched the residence without justification. We reject these
claims and affirm.
                                                    I.
                                          FACTUAL AND PROCEDURAL
                                               BACKGROUND
         Around 11:00 p.m. on October 11, 2013, Eureka Police Officer Timothy Cooper
participated in a traffic stop of a vehicle containing one minor and two adults, neither of
whom was Campos. The minor consented to a search of his person, and approximately
four grams of marijuana were found in his pocket. Officer Cooper assisted in an
inventory search of the vehicle before it was towed. In the glove box, he found Campos’s

1
    This count was brought under Penal Code section 32.


                                                             1
picture identification and an envelope on which a phrase similar to “1600, seven pounds,
OG purple cush” was written. Officer Cooper had investigated dozens of marijuana-sales
cases, and he recognized that this phrase was “associated with marijuana and marijuana
sales.”
          The vehicle was registered to Campos, but none of the vehicle’s occupants were
able to provide information about him or explain why they were in his vehicle. The
occupants stated they had been watching movies at a residence on the same street as that
of the address on Campos’s identification card and were using the vehicle to go get food.
Officer Cooper and another officer decided to go to that address to “inquire . . . if these
people were allowed to have the vehicle and what the situation was with the minor being
in possession of marijuana, his relationship to Mr. Campos.” Officer Cooper also asked
dispatch to perform “a wants and warrants check” of Campos. Dispatch responded that
there were possible warrants but did not confirm any warrants until later.
          Officer Cooper, the other officer, and a police trainee arrived at Campos’s
residence around midnight. Campos was standing outside the residence. Officer Cooper
recognized Campos from his picture on the identification card and asked, while standing
about fifteen feet away, if he could speak with him. Campos “was cooperative” and “said
[the officer] could” speak with him. At Officer Cooper’s request, Campos then
confirmed his name and showed another form of picture identification. When Campos
asked why the officer wanted to speak with him, Officer Cooper responded by asking
Campos if they could speak inside due to the cold weather. Campos “expressed that
[they] could and motioned [Officer Cooper] toward the door, then walked with [the
officer] up onto the porch.” Campos “motioned for [Officer Cooper] to go inside,” but
“[a]s a matter of respect,” the officer “motioned back for him to open the door to go in.”
Around the same time, Officer Cooper noticed syringes in an open pocket of a backpack
hanging from the porch area.




                                               2
         The front door opened, and a woman whom Officer Cooper had previously
arrested for possession of methamphetamine came to the doorway.2 Officer Cooper and
the woman discussed her probation status, and she stated that she had a medical
recommendation for marijuana “[b]ut that none of the marijuana in the residence
belonged to her.” Officer Cooper noticed “a strong odor emitting from the residence that
could only be the odor of marijuana” and asked Campos why the residence “smell[ed]
like a big marijuana plant.” Around the same time, the officer heard a noise from inside
the house. The woman said that a juvenile was inside but that he did not live there and
she and Campos were not his parents.
         Campos “began to shut the door on” Officer Cooper, but “knowing that there’s an
unknown juvenile in there, the odor, the circumstances leading up to [that moment],”
Officer Cooper chose to detain and handcuff Campos. Officer Cooper called out to the
juvenile, telling him to come out, and he then handcuffed the woman. The juvenile
entered the kitchen, which was right inside the door, and the officer entered the residence
and had the juvenile and the woman sit down. Officer Cooper then “did a protective
sweep of the residence looking for additional juveniles and any armed subjects.” At the
hearing on the motion to suppress, he explained why he thought a protective sweep was
warranted:
                [T]here was a possibility Mr. Campos was wanted. There[] was a
         strong possibility that there [were] drugs in the residence. There [were]
         juveniles whose parents were not there. . . . [T]here was one in the
         vehicle . . . that’s associated with the residence . . . .

                . . . [N]arcotics and weapons sort of go hand-in-hand as do armed
         subjects and narcotics. Narcotics are a protected substance by those you
         deal with. Sometimes they use force, even deadly force, to protect that
         substance. I wanted to make sure there were no armed subjects inside the
         residence.
         While moving through the residence, Officer Cooper saw “obvious indicators of
drug sales” and “drugs . . . in plain view.” The items included approximately 25 pounds

2
    It is not clear from the record who opened the door.


                                               3
of processed marijuana bud, almost 2 grams of concentrated cannabis, less than one gram
of methamphetamine, a methamphetamine pipe, and two digital scales, one of which had
a white crystalline substance on it. There was also “a box of sandwich baggies,” a
“booklet” with dollar amounts and Campos’s name written in it, and a “sort of a shrine of
Jesus Malverde who has been documented . . . as a patron saint[] of narcotics trafficking”
with a “money offering” before it. As Officer Campos was conducting the protective
sweep, dispatch confirmed that Campos had multiple warrants for his arrest. Officer
Cooper collected the contraband, and Campos was arrested.
       Campos was charged with felony counts of possessing marijuana for sale and
providing a place for manufacturing, storing, or distributing a controlled substance.3 He
pleaded not guilty and moved to suppress “[a]ll physical evidence discovered as the result
of the unconstitutional search of [his] residence.” The only witness at the suppression
hearing was Officer Cooper. The trial court found that Officer Cooper’s discovery in the
vehicle of the envelope with marijuana-related writing, combined with “the odor of
marijuana at the . . . residence[,] gave rise to Officer Cooper[’s] having a reasonable
suspicion of criminal activity.” Additionally, the court found that Campos gave consent
for Officer Cooper “to enter the . . . residence,” which was not revoked until Campos
attempted to close the front door, and that “the protective sweep was appropriate for both
officer safety and to prevent possible destruction of evidence.” The court therefore
denied the motion.
       As part of a subsequent plea deal, the original two counts against Campos were
dismissed in exchange for his pleading no contest to a new felony count of accessory
after the fact. He was sentenced to 300 days in county jail with credit for 300 days
served and released from custody.




3
  The first count was brought under Health and Safety Code section 11359, and the
second count was brought under Health and Safety Code section 11366.5, subdivision
(a).


                                             4
                                            II.
                                        DISCUSSION
       A.     Standard of Review.
       “ ‘The standard of appellate review of a trial court’s ruling on a motion to suppress
is well established. We defer to the trial court’s factual findings, express or implied,
where supported by substantial evidence. In determining whether, on the facts so found,
the search or seizure was reasonable under the Fourth Amendment, we exercise our
independent judgment.’ ” (People v. Redd (2010) 48 Cal.4th 691, 719.)
       B.     Officer Cooper’s Entry onto the Porch and Detention of Campos
              Were Lawful Because Campos Consented to the Entry.
       Campos contends that his rights under the Fourth Amendment were violated by
Officer Cooper’s initial entry onto the porch and subsequent detention of Campos without
a warrant. Both claims fail because substantial and uncontradicted evidence reflects that
Campos voluntarily consented to the officer’s entry onto the porch.4
       The Fourth Amendment prohibition against the warrantless entry of a person’s
home, whether to detain a suspect or otherwise, does not apply to situations in which
voluntary consent has been obtained. (Florida v. Jardines (2013) 133 S.Ct. 1409, 1414-
1415; Illinois v. Rodriguez (1990) 497 U.S. 177, 181; Payton v. New York (1980)
445 U.S. 573, 576; In re Gregory S. (1980) 112 Cal.App.3d 764, 773-774.) “[C]onsent to
enter may be expressed by actions as well as words.” (People v. Harrington (1970)
2 Cal.3d 991, 995.) It must be “voluntarily given” and cannot be “the result of duress or
coercion, express or implied.” (Schneckloth v. Bustamonte (1973) 412 U.S. 218, 248.)
The question whether consent was given voluntarily is a question of fact to be determined
in light of all the circumstances. (Id. at pp. 248-249.)
       Campos “does not concede” that he consented to Officer Cooper’s presence on the
porch, but the record amply supports the trial court’s finding to the contrary. Before

4
 Because we conclude that Campos consented to the officer’s entry onto the porch, we
need not decide whether the Attorney General is correct that the entry was alternatively
valid as part of a “ ‘knock and talk’ procedure” under People v. Rivera (2007) 41 Cal.4th
304, 310-311.


                                              5
entering the porch, Officer Cooper asked if he could speak with Campos, and Campos
“was cooperative” and agreed. When the officer asked if they could speak inside,
Campos replied that they could and “motioned [the officer] toward the door, then walked
with [him] up onto the porch.” Thus, substantial evidence shows that Campos
affirmatively acquiesced to Officer Cooper’s entry onto the porch.
       Campos asserts that even if he did agree that Officer Cooper could enter the porch,
his consent was not voluntary because it was the result of “a show of authority.” He
argues that “[t]he officers’ conduct, from the moment of their approach at midnight[] to
their request for identification, would lead any reasonable person to believe that he was
not free to ignore [Officer Cooper’s] request.” But there is substantial evidence to the
contrary. No weapons were drawn, no explicit demands were made, and Campos was not
in custody when his consent was given. (See People v. James (1977) 19 Cal.3d 99, 113
[finding voluntary consent where “the arresting officer neither held defendant at
gunpoint, nor unduly detained or interrogated him; the officer did not claim the right to
search without permission, nor act as if he intended to enter regardless of defendant’s
answer”].) And the late hour is of little significance: when the police arrived, Campos
was already outside, and he appeared to welcome the conversation Officer Cooper
initiated.
       Campos attempts to analogize this case to United States v. Edmondson (11th Cir.
1986) 791 F.2d 1512. In Edmondson, a number of FBI agents with no warrant
surrounded the defendant’s apartment with weapons drawn. (Id. at p. 1514.) Some of the
agents knocked on the door, and upon seeing the defendant look out a window, an agent
demanded that he open the door. (Ibid.) In response, the defendant opened the front
door, stepped back, and put his hands on his head. (Ibid.) The Court of Appeals
determined that the defendant did not voluntarily consent to the agents’ entry into the
home. (Id. at p. 1515.)
       The facts here have little resemblance to those circumstances. In United States v.
Edmondson, supra, 791 F.2d 1512 there were more law-enforcement agents on the scene,
they had their weapons drawn, and the defendant was ordered, not asked, to open the


                                             6
door. (Id. at pp. 1514-1515.) Here, there were only two police officers and a trainee at
the scene. The officers approached Campos in a non-threatening manner, and there is no
evidence they ever drew their weapons. Officer Cooper asked to talk to Campos inside
the residence, and Campos agreed and walked with him onto the porch. In short, there is
substantial evidence that Campos voluntarily consented to Officer Cooper’s entry onto
the porch, and there is no evidence that the consent was coerced. Accordingly, the
warrantless entry onto the porch and the detention of Campos there were lawful.
       C.     The Warrantless Search of Campos’s Residence Was a Valid
              Protective Sweep.
       Campos also contends that, even if Officer Cooper lawfully entered the porch, the
ensuing warrantless search of the home violated the Fourth Amendment. Specifically, he
claims that a protective sweep of the residence was not justified because Officer Cooper
failed to articulate facts supporting a reasonable suspicion that someone in the home
posed a danger. We agree with the trial court that a protective sweep was lawful under
the circumstances.5
       Although a warrantless entry into a residence is presumptively unreasonable, the
presumption can be overcome by establishing one of the few well-delineated exceptions
to the warrant requirement, such as showing justification for conducting a protective
sweep. (Maryland v. Buie (1990) 494 U.S. 325, 327; People v. Celis (2004) 33 Cal.4th
667, 676-677; People v. Werner (2012) 207 Cal.App.4th 1195, 1205.) “A ‘protective
sweep’ is a quick and limited search of premises, incident to an arrest [or detention] and
conducted to protect the safety of police officers or others. It is narrowly confined to a
cursory visual inspection of those places in which a person might be hiding.” (Buie, at
p. 327; Werner, at p. 1206.)
       Protective sweeps in conjunction with an arrest or detention at a suspect’s home
are proper “when the searching officer possesses a reasonable belief based on specific
and articulable facts that the area to be swept harbors an individual posing a danger to

5
 In light of this conclusion, we need not determine whether the search was also justified
by exigent circumstances, another issue raised by the parties.


                                             7
those on the arrest scene.” (Maryland v. Buie, supra, 494 U.S. at p. 337; People v.
Werner, supra, 207 Cal.App.4th at p. 1206.) Reasonable suspicion is determined on a
case-by-case basis under the “ ‘totality of the circumstances.’ ” (United States v. Arvizu
(2002) 534 U.S. 266, 273; People v. Ledesma (2003) 106 Cal.App.4th 857, 863-864.)
Officers are permitted “to draw on their own experience and specialized training to make
inferences from and deductions about the cumulative information available to them that
‘might well elude an untrained person’ ” (Arvizu, at p. 273), and “the type of criminal
conduct underlying the arrest or search is significant in determining if a protective sweep
is justified” (Ledesma, at p. 865).
       Here, Officer Cooper articulated several facts supporting a reasonable suspicion
that there might be additional people in the house who could pose a danger. At the time
Officer Cooper decided to perform the protective sweep, he had several reasons to
suspect the residence contained illegal drugs, based on the smell of marijuana, the
woman’s statements, the drug-sale-related document found in the vehicle, and the
syringes on the porch. He also had reason to suspect that there might be other people in
the house, based on the juvenile’s presence and the statements of the people involved in
the traffic stop that they had been at the residence earlier in the evening. Under these
circumstances, it was reasonable to believe not only that there might be other people in
the residence, but also that they might be armed. “Firearms are . . . one of the ‘ “tools of
the trade” ’ of the narcotics business.” (People v. Ledesma, supra, 106 Cal.App.4th at p.
865; People v. Thurman (1989) 209 Cal.App.3d 817, 822.) As Officer Cooper stated, in
his experience “narcotics and weapons sort of go hand-in-hand,” and people involved
with narcotics “[s]ometimes . . . use force, even deadly force, to protect [those]
substance[s].” The totality of the circumstances, informed by the deductions Officer
Cooper drew from his own experience, justified the protective sweep. (United States v.
Arvizu, supra, 534 U.S. at p. 273; see also Ledesma, at pp. 866-867 [upholding protective
sweep where officer knew convicted drug user lived in the home and several parked
vehicles near the home created “a reasonable possibility that former occupants of the
vehicles might be inside”].)


                                              8
      Campos relies on People v. Celis, supra, 33 Cal.4th 667, in which our state
Supreme Court concluded that a protective sweep was unwarranted when officers entered
a residence with “no knowledge of the presence of anyone in [the] defendant’s house.”
(Id. at pp. 679-680.) When the police detained the Celis defendant outside his home, they
knew his wife and possibly a juvenile lived there, but they “had no knowledge of the
presence of anyone in [the] house” at that time. (Ibid.) Here, in contrast, Officer Cooper
knew from the vehicle stop that several people had been in and out of Campos’s
residence that evening, and he could reasonably suspect there might be other people
inside in addition to the woman and juvenile. This suspicion, combined with the likely
presence of drugs, justified Officer Cooper’s decision to determine whether anyone else
who posed a danger was present. Accordingly, we conclude that the search of the
residence was a valid protective sweep.
                                           III.
                                      DISPOSITION
      The judgment is affirmed.




                                            9
                                 _________________________
                                 Humes, P.J.


We concur:


_________________________
Margulies, J.


_________________________
Dondero, J.




                            10